Citation Nr: 1612681	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1967. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD.  The matter is now under the jurisdiction of the Winston-Salem, North Carolina RO.  

In a January 2014 decision (by a Veterans Law Judge (VLJ) other than the undersigned), the Board determined that new and material evidence had not been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued an order vacating the January 2014 Board decision with respect to the denial of reopening the claim of service connection for an acquired psychiatric disability, to include PTSD, and remanded that matter for readjudication consistent with the instructions outlined in an August 2014 Joint Motion for Remand (Joint Motion) by the parties.  

In March 2015, the matter was remaned to afford the Veteran a hearing before a VLJ.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2015 Board remand, per his request, the Veteran was scheduled for a Board videoconference hearing in December 2013.  However, in November 2013, his attorney requested that the December 2013 hearing be rescheduled due to the Veteran moving from Florida to North Carolina.  Unfortunately, the hearing was not rescheduled, and it was noted in the record that the Veteran failed to report to the December 2013 hearing.  Thereafter, the January 2014 Board decision denied the Veteran's claim.  However, pursuant to the August 2014 Joint Motion, and because the Veteran (through his attorney) provided good cause for not attending the December 2013 hearing, he is entitled to the hearing he requested.  Accordingly, the March 2015 Board remand instructed that the Veteran be scheduled for a Board hearing.  

Review of the record shows that the RO has not complied with the March 2015 remand instructions (the Veteran's requested Board hearing has not been scheduled).  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  As videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.  That issue should thereafter be processed in accordance with established appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

